internal_revenue_service number release date index number -------------------------- -------------------------------- ---------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------ telephone number --------------------- refer reply to cc psi b06 plr-111553-14 date date legend taxpayer -------------------------------- ----------------------- ----------------------------------- ---------------------- --------------- -------------------------- ------------------------ ------------------------ ------------------ ---------------- ----------------------------------- ----------------------------------------------- ------------ ------------- ---------------- ------------ ------------ ---------------- ---------------------- investor investor partnership investor investor investor company a company b company c company d state a state b state c state d state e state f original site original generating station -------------------------------------- site generator generating station --------------------------------------- year a date a date b date c chemical a1 chemical a2 ------ ----------------- --------------------- --------------------- ------ ----------------------------- ----------------------------- ------------------------------------------------ ------------------------ ------------------------------------------------------------------------------------------ ---------------------------------------------------------- plr-111553-14 chemical b center dear ---------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background partnership is a state a limited_liability_company classified as a partnership for federal_income_tax purposes partnership is a calendar_year taxpayer and uses the accrual_method of accounting for book and tax purposes partnership is engaged in purchasing raw coal converting it to refined_coal and selling the refined_coal investor is a state b limited_liability_company that is classified as a corporation for u s federal_income_tax purposes investor is a calendar_year taxpayer and uses the accrual_method of accounting for book and tax purposes investor is a state a limited_liability_company that is classified as a corporation for u s federal_income_tax purposes investor is a calendar_year taxpayer and uses the accrual_method of accounting for book and tax purposes taxpayer is a state a corporation taxpayer is a calendar_year taxpayer and uses the accrual_method of accounting for book and tax purposes each of investor investor and investor is an individual resident in state a company a is a state a limited_liability_company that is classified as a corporation for u s federal_income_tax purposes company a is a calendar_year taxpayer and uses the accrual_method of accounting for book and tax purposes company a serves as manager of taxpayer company a is a wholly-owned subsidiary of company b a state a limited_liability_company company b is a wholly-owned subsidiary of company c a state a limited_liability_company and is disregarded as an entity separate from company c for u s federal_income_tax purposes company c is classified as a partnership for u s federal_income_tax purposes company c produces refined_coal that allows coal burning power plants to reduce nox and mercury emissions plr-111553-14 the members of partnership are investor investor taxpayer investor investor investor and company a the facility partnership owns a refined_coal facility the facility located at the generating station near the site the generating station consists of two coal-fired steam-powered electric-generating units the facility was originally placed_in_service in year a by company b at the original generating station located near the original site subsequent to the installation and operation of the facility at the original generating station company b removed the facility from operation and stored it in a secure location on the grounds of the original generating station at the request of generator the facility was installed at the generating station on date a in order for the facility to operate at the generating station company b made certain modifications to the facility the cost of these improvements together with the cost of all other capital expenditures incurred with respect to the facility since it was placed_in_service was less than four times the value of the original facility assuming the original facility remains worth at least the original cost to construct partnership acquired the facility from company b on date b as a contribution to the capital of partnership company d a state a limited_liability_company serves as contract operator of the facility technology the facility utilizes proprietary technology sublicensed from company c to produce refined_coal the technology using the technology partnership treats the feedstock coal using a manufacturing process the process in which two chemical additives are metered on to the feedstock coal as it is transported through the facility on coal belts the application rate of the chemical additives is proportional to the weight of coal as measured by coal belt scales on each coal belt the resulting refined_coal is then deposited in the bunkers that feed the boilers the composition of the first chemical additive varies depending on the type of boiler and rank of coal for which the facility is being operated to produce refined_coal for circulating fluidized-bed boilers such as the one at original generating station where the facility was placed_in_service refined_coal is produced using chemical a1 for pulverized-coal boilers such as those at the generating station refined_coal is produced using a combination of chemical a1 and chemical a2 the second chemical additive is chemical b which will increase the fraction of mercury associated with particulates that can be removed in particulate collectors and the fraction of soluble mercury that can be removed in wet scrubbers plr-111553-14 partnership anticipates that from time to time generator may request that the application rate of the chemical additives be temporarily or permanently increased to assist generator in regulatory emissions compliance or to improve plant operations thus over time the application rate for the additives may increase or decrease but at no time will it be decreased below the application rate certified as achieving a qualified emissions reduction in the most recent certification or most recent applicable redetermination all of the coal that the generating facility burns in its boilers is low-sulfur sub- bituminous coal including sub-bituminous coal fines from state c state d state e and state f the source region generator does not currently depend on a single mine for feedstock coal and therefore expects to purchase feedstock coal from a number of mines in the source region that provide low-sulfur sub-bituminous coal testing as part of placing the facility in service company b conducted a full-scale continuous emissions monitoring system cems field test to measure the reduction in nitric oxide and nitrogen dioxide collectively nox and mercury emissions nox and mercury emissions were measured as required by the cems field testing procedures described in section of notice_2010_54 the notice emissions for both the feedstock coal and refined_coal were measured under the same operating conditions over a period of at least three hours during which the boiler operated at a steady state and at least percent of full load the original generating station had no separate nox air pollution equipment so nox was measured at the stack and mercury was measured downstream of the particulate control device the cems field test demonstrated the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction at the generating station partnership intends to rely on pilot-scale combustion testing under section a of the notice and coal sampling laboratory analysis for redetermination testing pursuant to section b of the notice company c has engaged the center of a prominent university the center to conduct such testing using its pilot-scale combustion furnace the pilot furnace the pilot furnace has been extensively used to research and investigate sulfur oxide and nox emissions and the transformation of toxic trace metals mercury arsenic and lead during the combustion of coal and other fuels or waste materials partnership conducted emissions testing at the pilot furnace on date c in conformance to section a of the notice the tests were conducted using coal from the source region that is the same rank as the feedstock coal used at the generating station the tested coal the center tested emissions from both the feedstock coal and the refined_coal product according to the center the boiler and plr-111553-14 combustion conditions of the pilot furnace were designed to replicate the combustion conditions of a boiler that is coal-fired and steam-producing and of a size and type commonly used in commercial operations including full-scale boilers of the same type as those at the generating station each test at the pilot furnace lasted between and minutes three different add-rates of the chemical additives were tested all three add rates tested showed emissions reductions of at least for nox and for mercury compared to emissions measured from the feedstock coal the center’s report the report indicates that it is expected that the emissions reductions reported here would be achieved at full scale by using these treatment rates during the production of refined_coal the report signed by a qualified_individual with the center concluded that the pilot furnace testing accurately measured the emission reductions that would be achieved in a full-scale boiler if the process is changed unless it is solely to increase the add rate for one or both of the chemical additives partnership expects to repeat emissions qualification test at the pilot furnace or other pilot-scale combustion furnace in accordance with section a of the notice if there has not been a change in the process partnership expects to rely on coal sampling and analysis pursuant to section b of the notice for ongoing redeterminations within six months of the most recent determination or redetermination although the precise intervals may vary eg it may be only four or five months between tests for each a test at the pilot furnace as described below the feedstock coal and refined_coal are sampled the feedstock coal and refined_coal samples are submitted separately for laboratory analysis to determine the sulfur and mercury content of each fuel during each period of up to six months constituting the redetermination period samples of both feedstock coal and refined_coal will be collected at the generating facility on a regular basis currently expected to be daily partnership intends to collect all samples for redetermination from the moving coal belts before and after the coal has passed through the facility company d personnel will collect coal samples from both edges and the center of the belt using a manual sample collection device the daily samples will be blended manually or otherwise into a multi-day gross sample two samples of approximately two pounds each will be collected using a scoop from each gross sample sealed and labeled these samples will then be sent to an independent laboratory for preparation and analysis standard laboratory techniques will be used to measure the sulfur and mercury content of these samples the testing results for sulfur and mercury content of the gross samples of feedstock and refined_coal collected during the redetermination period respectively will then be averaged using a simple arithmetic mean for comparison to the sulfur and mercury content of the coal samples collected during the test period at the pilot furnace or any more recent determination that meets the requirements of section dollar_figure of the notice plr-111553-14 partnership expects to rely primarily on redetermination tests using coal sampling and laboratory analysis under section b of the notice and to conduct pilot furnace testing under section a of the notice only when required ie because of a change in the process rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced and sold using the process and technology constitutes refined_coal within the meaning of sec_45 of the internal_revenue_code_of_1986 as amended the code provided that such refined_coal is produced from feedstock coal that is from the same source region or rank as the tested coal described herein and provided further that the refined_coal satisfies the qualified_emission_reduction test in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination_period is from the same source region and of the same rank as the coal subject_to the most recent determination or redetermination all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of the notice regardless of the mines from which such feedstock coal is purchased and will not require a redetermination to establish qualified emission reductions testing by the center for qualified emissions reductions as described in the report satisfies the requirements of the notice partnership may treat the required emission reductions in sec_45 of the code as having been met based on the results from the pilot furnace testing at the center or other similar pilot-scale combustion testing facilities and subsequent permitted laboratory testing as required for a redetermination described in section a or b of the notice regardless of subsequent normal fluctuations in operating conditions and emissions at the generating station increasing the amounts of chemical additives to the feedstock coal to a higher level per ton of feedstock coal than the rate shown to have produced a qualified emissions reduction in a determination or redetermination will not be construed as a change in the process of producing refined_coal from the feedstock coal requiring a redetermination under section dollar_figure of the notice nor will later resuming application at the rate used in such original determination or redetermination constitute such a change the results of a test set forth in a redetermination test report may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of the notice or if the test was done before plr-111553-14 partnership acquired the facility pursuant to section b of the notice the redetermination requirement of section dollar_figure of the notice may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and refined_coal on average do not vary by more than percent below the bottom of nor more than percent above the top of the range of sulfur and mercury content of both the feedstock coal and refined_coal used in the most recent determination pursuant to section dollar_figure of the notice if the facility was placed_in_service prior to date within the meaning of sec_45 of the code a subsequent modification or relocation of the facility or replacement of part of the facility after that date will not result in a new placed-in-service date for the facility for purposes of sec_45 provided the fair_market_value of the original property of the modified or relocated facility is more than percent of the facility’s total fair_market_value at that time law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which is i a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date plr-111553-14 sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i of the code if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining including any such processes that are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b plr-111553-14 section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i of the notice and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii of the notice section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that a the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process or b the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel plr-111553-14 and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete finally sec_45 of the code provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of the notice provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of the notice provides that a refined_coal_production_facility will not be treated a placed_in_service after date if more than percent of the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date the notice also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service with respect to the first issue the process starts with several chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that result in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure of the notice defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process and technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source region or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as plr-111553-14 the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of the notice provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal source regions and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of the notice regardless of the mines from which such feedstock coal is purchased with respect to the third issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section of the notice provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods in the instant case pilot-scale combustion testing will be arranged for and there will be no reliance on any continuous emissions monitoring system or other field testing which is permitted under section dollar_figure of the notice specifically the center will conduct testing including redetermination testing at the pilot furnace to determine the emissions reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities the center has conducted pilot-scale combustion tests at the pilot furnace as documented in the report in conducting such tests the center conducted tests on the feedstock and then mixed a separate sample of the feedstock with the additives so that it could conduct tests on the refined_coal product in each of its reports the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions based on the foregoing we conclude that testing by the center for qualified emissions reductions as set forth in its test reports including interim reports satisfies the requirements of the notice qualified emissions reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under the notice may be relied upon with respect to the fourth issue section iii of the notice provides that a redetermination is required after a change in the process of producing refined_coal section of the notice further provides that in the case of a redetermination required by reason of a change in process any redetermination must be made using a plr-111553-14 method permitted under section dollar_figure of the notice rather than the simplified methods of section b we conclude that increasing the amounts of chemical additives to the feedstock coal will not be construed as a change in process requiring additional testing for qualified emissions reductions under section dollar_figure of the notice nor will it be construed as a change in process to later resume application at the rate used in the original test with respect to the fifth issue it is intended that redetermination testing will occur every six months or more frequently if required pursuant to the notice however the center is not always able to issue the written report required by section a of the notice within the six month period thus although redetermination testing is completed within the six month period the report may be received after the six month period nonetheless the center informed the interested parties of the results of the test on the day of the tests so that it was able to take into account the results of the redetermination within the six month period nevertheless the delay by the center in issuing its report cannot be indefinite accordingly we conclude that the results set forth by the center in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of the notice so long as the written report is received within days from the date of testing however the redetermination of qualified emissions reduction must occur during the earliest of the events described in section dollar_figure of notice_2010_54 regardless of the time of the actual receipt of the center’s report with respect to the sixth issue section of the notice provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure of the notice must use a method that meets the requirements of section dollar_figure of the notice in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent redetermination that meets the requirements of the notice accordingly we conclude the redetermination requirement of section dollar_figure of the notice may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent below the bottom of nor more than ten percent above the top of the range of the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of section dollar_figure of the notice with respect to the seventh issue we understand that the facility has been relocated all of the essential components of the facility were relocated and retained similarly during the life of the facility it may be necessary to again relocate the facility or replace certain major components in the event of relocation or replacement of a component there should be no change in the placed_in_service_date of the facility as plr-111553-14 long as the test described in section dollar_figure of the notice has been met based on the foregoing we conclude that provided the facility was placed_in_service prior to date within the meaning of sec_45 of the code relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45 of the code provided the fair_market_value of the used_property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement this ruling expresses no opinion regarding any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that taxpayer has sufficient risk or rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
